Exhibit 10.1

SECOND AMENDMENT TO SEPARATION AGREEMENT

This SECOND AMENDMENT, dated and effective as of August 31, 2016 (this
“Amendment”), to that certain Separation Agreement, dated July 2, 2015, by and
among Santander Consumer USA Holdings, Inc. (the “Company”), Santander Consumer
USA Inc., Banco Santander, S.A. (“Banco Santander”), Santander Holdings USA,
Inc. (“SHUSA”), DDFS LLC (“DDFS”), and Thomas G. Dundon (the “Separation
Agreement”), is entered into by and among the parties set forth on the signature
pages to this Amendment. All capitalized terms that are not otherwise defined
herein shall have the meaning set forth in the Separation Agreement.

WHEREAS, concurrently with the execution of this Amendment, Banco Santander,
SHUSA, DDFS and the Company are entering into an amendment to that certain
Shareholders Agreement, dated as of January 28, 2014, by and among the Company,
SHUSA, DDFS, Thomas G. Dundon, Sponsor Auto Finance Holdings Series LP, and,
solely for the certain sections set forth therein, Banco Santander, as amended
(the “Shareholders Agreement”);

WHEREAS, Section 7(b) of the Separation Agreement provides that the provisions
of the Separation Agreement may be amended by a writing signed by the parties
thereto; and

WHEREAS, the parties to the Separation Agreement desire to make certain
amendments as set forth herein.

NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

 

  1. Amendment to Section 5(b). Section 5(b) is amended by deleting “Section 1
of the Shareholders Agreement Amendment that is contemplated to be effective
upon receipt of all approvals” and substituting, in lieu thereof, “Section 1 of
the Shareholders Agreement, as amended by and through the Third Amendment, dated
and effective as of August 31, 2016, to the Shareholders Agreement”.

 

  2. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles of such state.

 

  3. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. The parties hereto hereby acknowledge and
agree that signatures delivered by facsimile or electronic means (including by
“pdf”) shall be deemed effective for all purposes.

 

  4. No Other Amendment. Except as expressly amended hereby, the Separation
Agreement shall remain in full force and effect in all respects.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

    SANTANDER CONSUMER USA HOLDINGS INC.     By:   /s/ Ismail Dawood       Name:
  Ismail Dawood       Title:   Chief Financial Officer

 

    SANTANDER CONSUMER USA INC.     By:   /s/ Ismail Dawood       Name:   Ismail
Dawood       Title:   Chief Financial Officer

 

    BANCO SANTANDER, S.A.     By:   /s/ Javier Maldonado       Name:   Javier
Maldonado       Title:   Senior Executive Vice President

 

    SANTANDER HOLDINGS USA, INC.     By:   /s/ Gerard Chamberlain       Name:  
Gerard Chamberlain       Title:   Senior Vice President

 

[Signature Page to Second Amendment to Separation Agreement]



--------------------------------------------------------------------------------

    THOMAS G. DUNDON     /s/ Thomas G. Dundon     Thomas G. Dundon         DDFS
LLC        

By: DDFS Partnership LP,

its Sole Member

       

By: Dundon Management Company, LLC,

its General Partner

    By:   /s/ Thomas G. Dundon       Name:   Thomas G. Dundon       Title:  
President

 

[Signature Page to Second Amendment to Separation Agreement]